Citation Nr: 1716880	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  99-09 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for seborrheic dermatitis.

2.  Entitlement to compensable rating for residuals, shell fragment wound, left (nondominant) upper extremity above the elbow.

3.  Entitlement to a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group X.

4.  Entitlement to a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group XI.

5.  Entitlement to a rating higher than 40 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XIV.

6.  Entitlement to a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XII.

7.  Entitlement to a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XV.


8.  Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound (SFW) of the right lung with retained fragments.

9.  Entitlement to a rating higher than 20 percent for traumatic arthritis of the left knee with limitation of motion.   

10.  Entitlement to special monthly compensation (SMC) based on the loss of use of the lower extremities or the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to October 1970.  He received the Purple Heart Medal and Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO). 

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2001 (when they were remanded for the Veteran to be provided with notice), March 2005 (when they were remanded for a Board hearing), March 2011 (when they were remanded for examinations/opinions), and most recently in September 2013 (when they were remanded for additional examination/opinions).  They have now returned to the Board for further appellate consideration.  During the pendency of the appeal, in a May 2016 rating decision, the Veteran was granted service connection for a right elbow disability; thus, that issue is no longer for appellant consideration.  In addition, the Veteran was granted service connection for various muscle group injuries, as discussed in further detail below.

The issues of entitlement to a rating higher than 20 percent for residuals of a shell fragment wound (SFW) of the right lung with retained fragments, entitlement to a rating higher than 20 percent for traumatic arthritis of the left knee with limitation of motion, and entitlement to special monthly compensation (SMC) based on the loss of use of the lower extremities or the need for aid and attendance (A&A) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's seborrheic dermatitis, which has been treated with shampoo, has been manifested in the scalp and/eyebrow area at times but not in any symptoms at other times during the rating period on appeal, has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas, and has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  The Veteran's residuals, shell fragment wound, left (nondominant) upper extremity above the elbow has not been manifested by more than slight symptoms of the pertinent muscle group, and the Veteran has flexion from 0 to 98 degrees of the upper extremity. 

3.  The Veteran is in receipt of the maximum schedular rating for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group X during the entirety of the appeal and the evidence does not indicate that referral for extra-schedular consideration is warranted.

4.  The Veteran is in receipt of the maximum schedular rating for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group XI during the entirety of the appeal, and the evidence does not indicate that referral for extra-schedular consideration is warranted.

5.  The Veteran is in receipt of the maximum schedular rating for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XIV during the entirety of the appeal, and the evidence does not indicate that referral for extra-schedular consideration is warranted.

6.  The Veteran is in receipt of the maximum schedular rating for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XII during the entirely of the appeal, and the evidence does not indicate that referral for extra-schedular consideration is warranted.

7.  The Veteran is in receipt of the maximum schedular rating for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XV during the entirely of the appeal, and the evidence does not indicate that referral for extra-schedular consideration is warranted.



CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for seborrheic dermatitis have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56 (2016), 4.7,4 .73, DCs 7899-7806 (2016).

2.  The criteria for a compensable rating for residuals, shell fragment wound, left (nondominant) upper extremity above the elbow have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DCs 5299-5305 (2016).

3.  The criteria for a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group X have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DC 5310 (2016).

4.  The criteria for a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group XI have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DC 5311 (2016).

5.  The criteria for a rating higher than 40 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XIV have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DC 5314 (2016).

6.  The criteria for a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XII have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DC 5312 (2016).

7.  The criteria for a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XV have not been met. 38 U.S.C.A. § 1155. 5107;38 C.F.R. §§ 4.55, 4.56, 4.7,4 .73, DC 5315 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a December 2016 appellant brief, the Veteran's representative contended that the October 2014 VA examination for the Veteran's skin is too remote to be useful in rating the Veteran's disability.  The Board disagrees.  The claims file contains VA examinations from 2006, 2011, and 2014.  Moreover, clinical records through 2016 are also associated with the claims file.  Importantly, the "mere passage of time" does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition nor did he allege at a hearing that the condition had worsened.  Further, the Court noted a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is no competent evidence alleging that the veteran's service-connected disability is worse now than it was at the time of the 2014 VA examination.  Importantly, the Veteran suffers from more than one skin disability and has not been shown to be able to differentiate between the two.  As indicated by a 2015 clinician, the Veteran's service-connected disability and nonservice-connected disability may be confused with one other by a lay person.  Finally, the Board notes that the Veteran's claim has now been pending for almost two decades and during that time, his disability has not been shown by competent credible evidence to significantly wax and wane, have significant flare-ups, or cause interference with employment capability.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). The Board finds that a stay of adjudication is not required in the present case.  A stay is applicable to appeals in which the Veteran uses a topical corticosteroid for a service-connected skin condition, and potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy".  The evidence, as discussed in more detail below, is against a finding that the Veteran uses a topical corticosteroid for his service-connected skin disability. 

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated Diagnostic Codes

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

Rating Skin Disabilities

Under DC 7806, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806. 

Rating Muscle Groups

38 C.F.R. § 4.56 provides factors to be considered in classifying a muscle injury as slight, moderate, moderately severe, or severe. 

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as follows: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle  groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d).



Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to a rating higher than 30 percent for seborrheic dermatitis

The Veteran's seborrheic dermatitis is evaluated as 30 percent disabling under DC 7899-7806.  As noted above, under DC 7806, a 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806. 

The Board finds, based on the evidence as a whole, that an increased rating is not warranted for any period on appeal. 

Records in 1998 reflect that the Veteran has psoriasis on various parts of his body (e.g. April, July, August, and December 1998 clinical records.)  The Veteran is not in receipt of service connection for psoriasis.  (Although the Veteran is in receipt of service connection for psoriatic arthritis, this is because his service-connected disabilities aggravate his psoriatic arthritis, and not because he is in receipt of service connection for psoriasis; the clinical evidence is against a finding that he had psoriasis in service or that it was caused by or aggravated by service or a service connected disability.)  The 1998 records are negative for active seborrheic dermatitis, the disability at issue.

An October 2002 VA clinical record reflects that the Veteran had psoriasis over all his body, for which he was using ketoconazole shampoo which helped with the scalp and the beard lesions.  He was also using fluocinonide cream ten times a day.  The impression was psoriasis.  The records are negative for active seborrheic dermatitis.

VA clinical records in 2004 reflect a diagnosis of psoriasis (e.g. March, May and August 2004 dermatology records).  The records are negative for active seborrheic dermatitis.

An April 2005 VA dermatology clinic note reflects that the Veteran has both a history of psoriasis and has seborrheic dermatitis.  It was noted that he uses different medication for each disability.  His nonservice-connected psoriasis treatment was for the trunk, extremities, and buttock.  For his service-connected seborrheic dermatitis, he used ketoconazole 2 percent shampoo which he applies to scalp and eyebrow.  It was noted that his seborrheic dermatitis was well controlled.

A July 2006 VA examination report reflects that a review of the claims file indicated Medical Board proceedings that the Veteran had had seborrheic dermatitis of the scalp between his eyebrows and ears in service.  The examiner found that there was no indication that the Veteran had psoriasis in service.  The examiner further found that the Veteran had "no overt evidence of seborrheic dermatitis" on the face at the time of the 2006 examination.  In addition, there was no seborrheic dermatitis noted anywhere else on the body.

An August 2011 VA examination report reflect that the there was no evidence of seborrheic dermatitis on examination.  The examiner stated as follows:  "There is no seborrheic dermatitis on today's exam. NO skin lesions are noted in nasolabial folds, in the eyebrows, on the scalp, on the ears."  The examiner also noted that Veteran had psoriasis for which he was being treated with topical corticosteroid.  The examiner further stated as follow: "Veterans psoriatic arthritis is UNLIKELY proximately due to or chronically aggravated by his Seborrheic dermatitis." 

A September 2013 VA dermatology outpatient note reflects that the Veteran has long standing psoriasis.  Upon examination, he had mildly indurated moderately erythematous plaques with minimal to no scale.  He was diagnosed with Psoriasis. It was noted that the Veteran was not interested in systemic treatment for psoriasis.  The report is negative for any findings of current seborrheic dermatitis.

The Veteran underwent another VA examination in October 2014.  The examiner noted that the Veteran has psoriasis over his body and including his nose.  The Veteran was treated with oral or topical medications on a constant or near constant basis for nonservice-connected psoriasis.  The examiner noted that the Veteran had no seborrheic dermatitis evidence on examination.  The examiner also noted that no therapy was required for seborrheic dermatitis.  The examiner further noted that the Veteran had not had a flare-up of seborrheic dermatitis for over 12 months.  The Veteran reported problems with psoriasis and denied problems with seborrheic dermatitis.

An October 2015 clinical opinion is also associated with the claims file.  The clinician found that the Veteran's psoriasis was less likely than not due to the Veteran's seborrheic dermatitis.  The examiner further noted that the psoriasis can easily be confused as seborrheic dermatitis especially when it involves regions of the body that are typical for both conditions.  The examiner noted that the Veteran had both conditions but that they are distinct and separate dermatologic conditions.  The examiner further found that features that support a diagnosis of seborrheic dermatitis include characteristic fine, greasy scale typically evidence in non-intertriginous locations and involvement of classic areas such as the eyebrows, nasolabial folds, central chest, or postauricular area.  As noted above, the Veteran did not have such findings on several examinations during the rating period on appeal.  

The Board finds based on the evidence of record that the Veteran's service-connected seborrheic dermatitis does not warrant a rating in excess of 30 percent for any period on appeal.  

Essentially, during the rating period on appeal, the Veteran had little, if any, seborrheic dermatitis.  It has been noted to be limited to the scalp and eyebrows and to be well-controlled with shampoo (See 2005 record) or be not evident at all (e.g. 2006, 2011, and 2014).  The evidence is against a finding that his seborrheic dermatitis affects 40 percent of the entire body or more than 40 percent of exposed areas, or that there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required.  

The Board acknowledges the Veteran's complaints, to include his testimony that he has skin problems of hands, fingers, nails.  The Veteran is competent to state that he has skin symptoms; however, he has not been shown to have the experience, training, or education necessary to make a diagnosis of a skin disability and to differentiate symptoms of his service-connected seborrheic dermatitis from those of his nonservice-connected psoriasis.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of skin disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
 
Referral for a rating on an extra-schedular basis is not warranted in the present claim.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111(2008), affd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.32 1(b)(1).

In the present claim, the evidence does not reflect that the Veteran's seborrheic dermatitis has been manifested by symptoms which are not contemplated by the schedular criteria.  The rating code for the skin allows for the disability to be rated based on size of affected area and/or required treatment.  Thus, any symptom of the Veteran's disability would be considered in assigning an evaluation.  As such, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms, if any.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, there is no competent evidence that his seborrheic dermatitis has caused marked interference with employment or frequent periods of hospitalization.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating - Left Upper extremity above the elbow - SFW

The Veteran's left upper extremity (above the elbow) disability of shell fragment wound residuals is evaluated as noncompensable under DC 5299-5305 which is the rating code for Muscle Group V.  Under this diagnostic code, a noncompensable rating is warranted for slight symptoms of the nondominant extremity.  The Veteran would be entitled to a higher rating if he had moderate, moderately severe, or severe symptoms.  The Board finds, based on the evidence of record, as summarized below, that a compensable rating is not warranted for any period on appeal.  

Initially, the Board notes that it does not dispute that the Veteran has symptoms of the right upper extremity.  The Veteran is competent to state symptoms such as pain, and his statements and examination for aid and attendance report note that he has difficulty with functions such as dressing, reaching behind to clean himself (e.g. (See January 1999 statement, January 2011 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), and April 2011 statement).  However, in addition to his service-connected disability, he has also been diagnosed with a nonservice-connected upper extremity disability of a left shoulder strain and a separately rated service-connected disability of the left elbow.  The evidence of record does not support a finding that it is his SFW residuals which, as likely as not, cause symptoms that are at least moderate in severity; to the contrary, it is against such a finding.

Historically, a June 1983 radiology record reflects two "tiny metallic fragments in the soft tissues overlying the anteromedial aspect of the distal end of the left humeral shaft."  An October 1985 VA clinical record reflects that the Veteran had excellent strength in all muscle groups of the left upper extremity and no apparent sensory deficit in the left upper extremity.  

January 1986 correspondence from Dr. S. Landreth (VA Orthopedic section) reflects in pertinent part, as follows:

films reveals [sic] two extremely minute apparent foreign bodies. Those foreign bodies are each less than 1/2 millimeter in diameter and  . . . . appear to be located in the subcutaneous. tissue on the anterior aspect of the left upper arm over the biceps muscle approximately 4 inches proximal to the elbow joint.  The two minute foreign bodies are noted in the [1983] Sacramento [California] films. One of those two is also identified in [VA Hospital] Martinez films of 1984, and it is considered that the other one is not demonstrated probably because of projectional variations.  These two apparent foreign bodies are so small as to be of no clinical significance whatsoever.  They are located in a completely silent area.  The extremely minute size of these is such that there would be no appreciable scar at any point of entry.  Certainly no treatment for this is indicated . . . . 

In an April 1986 addendum to an October 1985 examination report, it was noted that, following review of 1983 and 1984 x-ray studies, there was a very minute punctate spot on the anterior aspect of the lower arm on the left side.  The punctate spot was less than one-fourth millimeter in diameter and was located in the subcutaneous tissue near the distal end of the muscle belly of the biceps muscle. 

A July 2006 VA examination report reflects that the Veteran complained of left upper extremity symptoms; however, the symptoms were limited to the elbow.  It was noted that muscle bulk and tone "is felt to be normal for the veteran's physique and wheelchair bound status."

An April 2011 VA clinical record reflect the opinion of the clinician that the Veteran's psoriatic arthritis and possible rheumatoid arthritis appears to be advancing into his shoulders.

An August 2011 VA examination report reflects that the Veteran had mild or moderate impairment of the left upper extremity, and noted diagnoses of chronic left shoulder strain and chronic left elbow strain.  The Veteran reported that it is very painful due to arthritis.  Upon examination, he had stiffness, weakness, and pain of the left shoulder.  He did not have deformity, giving way, dislocation, locking, or subluxation.  Shoulder range of motion for the left was flexion from 0 to 98 degrees, abduction from 0 to 64 degrees, internal rotation from 0 to 76 degrees, external rotation from 0 to 85 degrees.  There was evidence of pain with active motion.  

An October 2014 VA examination report reflects the Veteran's contention that due to pain and swelling of the right elbow, he is unable to exercise lifting weights.  He also reported pain in the hands.  The report reflects that the Veteran did not have an injury to the muscle group of the shoulder girdle or arm.  The report, for evaluation of the muscle groups, reflects that his Muscle Group V was not affected with a loss of power.  His muscle strength testing was a 3 out of 5 (no movement against resistance) for the shoulders.  He still had movement against gravity.  He did not have atrophy of the upper extremity.  X-rays were negative for retained metallic fragments in Muscle Group V.  

The evidence does not support a finding that the Veteran's shoulder arthritis and/or limitation of motion is causally related to, or aggravated by, his SFW.  Importantly, as noted by the 1986 examiner, the Veteran's retained fragments are clinically not significant.  Moreover, assuming arguendo that even if the Veteran's limitation of motion were due to his SFW, the Veteran's limitation of motion and/or pain causing functional loss does not rise to the level of severity of moderate under DC 5305.  The record does not reflect a history of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability or objective findings of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  The in-service May 1970 Medical Board Proceedings, which note the Veteran's extensive medical history, are negative for a muscle injury, or any injury, to the upper extremity above the elbow.  Moreover, it does not rise to the level of a compensable rating under DCs 5201 or DC 5200 because he does not have ankylosis or limitation of motion at the shoulder level (i.e. he had flexion to 98 degrees.) 

In the present case, the evidence does not reflect that the Veteran's left upper extremity above the elbow SFW has been manifested by symptoms which are not contemplated by the schedular criteria.  The rating code allows for disability of Muscle Group V to be rated based on level of severity from slight to severe, with regard to a specific required symptoms.  Thus, any symptom of the Veteran's would be considered under the categories of slight, moderate, moderately severe, and severe.  As such, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms, if any.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, even if the Veteran's exhibited a symptom or symptoms which could possibly be found to not be contemplated in the rating criteria, the evidence does not support that any such symptoms have caused marked interference with employment or frequent periods of hospitalization during the rating period on appeal.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating - SFW of Left Ankle

In 1998, the Veteran filed a claim for an increased rating for his left ankle disability.  When this issue was previously before the Board in 2013, it was characterized as entitlement to a rating higher than 20 percent for residuals of a SFW of the right ankle with retained fragments.  At that time, the Veteran was in receipt of a 20 percent rating under DC 5010-5271.  In its 2013 remand, the Board noted that the evidence of record did not establish whether a specific muscle group or groups had sustained actual muscle injury or whether the symptoms and findings were simply abnormality in use of the muscles.  The Board found that further medical evidence and opinion needed to be obtained to determine which muscle groups are affected and to what severity.  Subsequently, the Veteran was afforded a VA examination, and the Veteran's claim was readjudicated. 

In a May 2016 rating decision, the RO granted service connection for residuals of shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group X, and assigned an evaluation of 30 percent effective from February 5, 1998 under DC 5310.  The RO also separately granted service connection for residuals of shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group XI and assigned an evaluation of 30 percent effective from February 5, 1998 under DC 5311.  

The RO found that DCs 5310 and 5311 encapsulated the Veteran's symptoms more than the prior DCs of 5010-5271.  Thus, the rating under DCs 5010-5271 was discontinued as of February 1998, the date on which the rating under the more liberal code (i.e. it offered the Veteran the grater benefit for his symptoms) became effective.  Thus, the Veteran has had, during the pendency of his appeal, a 30 percent rating under DC 5310 and a 30 percent rating under DC 5311.  

Under the rating criteria for DCs 5310 and 5311, a 30 percent rating is the highest schedular rating under each of the DCs, and is the appropriate rating for severe symptoms.  Thus, no higher schedular rating is appropriate.  

The Board also notes that under 38 C.F.R. § 4.68 (Amputation rule), the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165.  In the Veteran's claim, his 30 percent under DC 5310 and his 30 percent under DC 5311 combine to an evaluation of 50 percent under the Combined Ratings Table and when rounded to the nearest 10 percent.  (See 38 C.F.R. § 4.25).  This 50 percent combined evaluation would surpass the maximum allowable evaluation of 40 percent for a below the knee evaluation; thus, it is not permissible. 

Nonetheless, the Board has considered whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), and finds that it is not.  The rating code allows for disability of Muscle Groups X and XI to be rated based on level of severity from slight to severe, with regard to a specific required symptoms.  Thus, any symptom of the Veteran's would be considered under the categories of slight, moderate, moderately severe, and severe.  As such, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms, if any.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating - Right knee disabilities of retained mortar fragments and traumatic arthritis, affecting Muscle Groups XIV, XII, and XV. 
 
In 1998, the Veteran filed a claim for an increased rating for his right knee disability.  When the SFW issue was previously before the Board in 2013, it was characterized as entitlement to a rating higher than 10 percent for residuals of a SFW of the right knee with retained fragments.  At that time, the Veteran was in receipt of a 10 percent rating under DC 5299-5257.  In its 2013 remand, the Board noted that the evidence of record did not establish whether a specific muscle group or groups had sustained actual muscle injury or whether the symptoms and findings were simply abnormality in use of the muscles.  The Board found that further medical evidence and opinion needed to be obtained to determine which muscle groups are affected and to what severity.  

In a May 2016 rating decision, the RO granted service connection for retained mortar fragments and traumatic arthritis, right knee affecting Muscle Group XIV and assigned an evaluation of 40 percent effective from February 5, 1998 under DC 5314.  The RO separately granted service connection for retained mortar fragments and traumatic arthritis, right knee affecting Muscle Group XII and assigned an evaluation of 30 percent effective from February 5, 1998 under DC 5314.  The RO also separately granted service connection for retained mortar fragments and traumatic arthritis, right knee affecting Muscle Group XV and assigned an evaluation of 30 percent effective from February 5, 1998 under DC 5314.  

The RO found that DCs 5314, 5312, and 5315 encapsulated the Veteran's symptoms more than the prior DC 5299-5257; thus, the rating under DC 5299-5257 was discontinued as of February 1998, the date on which the rating under the more liberal code (i.e. it offered the Veteran the greater benefits for his symptoms) became effective.  Thus, the Veteran has had, during the pendency of his appeal, a 40 percent rating under DC 5314, a 30 percent rating under DC 5312, and a 30 percent rating under DC 5315.  

Under the rating criteria for those diagnostic codes, the Veteran is in receipt of the highest schedular rating under each of the DCs, and the ratings are the appropriate ratings for severe symptoms.  Thus, no higher schedular rating(s) is appropriate.  

The Board also notes that under 38 C.F.R. § 4.68 (Amputation rule), the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluations for disabilities at or above the knee shall not exceed the 60 under DC 5163 or 5164.  In the Veteran's claim, his 40 percent, 30 percent, and 30 percent ratings combine for an evaluation of 70 under the Combined Ratings Table and when rounded to the nearest 10 percent.  (See 38 C.F.R. § 4.25).  This 70 percent combined evaluation would surpass the maximum allowable evaluation of 60 percent for amputation of the leg with a defective stump, thigh amputation recommended and also amputation of the middle or lower thirds of the thigh; thus, it is not permissible

The Board notes that the Veteran's traumatic arthritis has been combined with his muscle group disabilities.  In this regard, the Board notes that traumatic arthritis established by X-ray findings will be to be rated as degenerative arthritis.  Degenerative arthritis is to be based on limitation of motion under the appropriate diagnostic code for the specific joint.  In the present case, the Veteran's ratings for the muscle group include consideration of limitation of motion.  Thus, another separate additional rating would constitute impermissible pyramiding.  More than one evaluation for the same symptoms is to be avoided.  38 C.F.R. § 4.14.

The Board has also considered whether referral for extra-schedular consideration is warranted under 38 C.F.R. § 3.321(b)(1), and finds that it is not.  The rating code allows for disability of Muscle Groups to be rated based on level of severity from slight to severe, with regard to a specific required symptoms.  Thus, any symptom of the Veteran's would be considered under the categories of slight, moderate, moderately severe, and severe.  As such, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other consideration

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for numerous disabilities and is in receipt of a 100 percent rating during the entirety of the appeal period.  As noted by the Court in Johnson, the purpose of 38 C.F.R. § 3.321(b)(1) is as a gap-filling function that accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability.  As the Veteran has been in receipt of a combined rating of 100 percent for the rating period on appeal, consideration of entitlement to an extra-schedular rating based on the combined effect of his disability is moot. 


ORDER

Entitlement to a rating higher than 30 percent for seborrheic dermatitis is denied.

Entitlement to compensable rating for residuals, shell fragment wound, left (nondominant) upper extremity above the elbow is denied.

Entitlement to a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group X is denied.

Entitlement to a rating higher than 30 percent for residuals, shell fragment wound, left ankle with retained metallic fragments affecting Muscle Group XI is denied.

Entitlement to a rating higher than 40 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XIV is denied.

Entitlement to a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XII is denied.

Entitlement to a rating higher than 30 percent for retained mortar fragments and traumatic arthritis of the right knee affecting Muscle Group XV is denied.

REMAND

Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound (SFW) of the right lung with retained fragments

In its September 2013 remand, the Board found that the issue of an increased rating for a SFW of the right lung with retained fragments was inextricably intertwined with the Veteran's claim that there was clear and unmistakable error (CUE) in a November 1970 rating decision.  The Board found that it must defer adjudication of the increased rating claim until the CUE claim was adjudicated.  In a May 2016 supplemental statement of the case, the RO found that there was no CUE in the November 1970 rating decision.  Thus, there has been substantial compliance with the directives of the Board's remand.  However, the Board finds that further development is warranted as to the severity of the Veteran's disability.  

The Veteran's right lung disability is evaluated as 20 percent disabling under DC 6818-5321.  Initially, the Veteran's disability was rated under DC 6818.  In October 1996 (prior to the Veteran filing a claim for an increased rating), the portion of the rating schedule that addressed the pulmonary system was updated and DC 6818 was deleted, effective October 7, 1996. See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

Under the rating schedule as revised effective October 7, 1996, the appropriate rating criteria are set forth at 38 C.F.R. § 4.97, DC 6844, which evaluates post-surgical residuals (lobectomy, pneumonectomy, etc.) pursuant to the General Rating Formula for Restrictive Lung Disease.   Under Note 3, gunshot wounds of the pleural cavity with bullet or missile retained in the lung, pain or discomfort on exertion or with scattered rales or some limitation of excursion of diaphragm or lower chest expansion shall be rated at least 20 percent disabling.  Involvement of Muscle Group XXI (DC 5321) will not be separately rated. 

The General Rating Formula provides for ratings based on pulmonary function testing.  The evidence does not reflect that the Veteran has undergone PFTs.  The rating criteria for respiratory disorders were again revised effective October 6, 2006.  Specifically, VA added provisions that clarify the use of PFTs in evaluating respiratory conditions, but essentially left the rating criteria unchanged.  

The clinical records reflect that the Veteran has a 3 x 5 mm metallic foreign body within the posterior aspect of his right upper lung lobe with "right basilar pleural scarring with mild elevation of the right hemidiaphragm."  The lungs were noted to be free of acute infiltrates.  An August 2011 report further reflects that the Veteran's service-connected disability has no effects on his work or on his usual daily activities.  The August 2011 VA examination report also notes that the Veteran's in-service right pneumothorax had resolved, there was no history of respiratory failure, no history of cor pulmonale, no history of asthma, and no history of bronchiectasis.  The Veteran reported dyspnea on moderate exertion.  Upon examination, there was no evidence of abnormal breath sounds.  It was also noted that the Veteran was able to talk in full sentences and did not use accessory muscles to assist with breathing. 

A December 2013 VA clinical record reflects that the Veteran's right lung base had lesions which have "benign appearance, most likely a sequela sough inflammatory changes.  Otherwise there is full expansion of the lungs.  There is no evidence of consolidation atelectasis or pleural effusion.  There is no evidence of nodular lesions in the lungs."

The Veteran contends that he has a hard time breathing at certain elevations (i.e. at 3,000 feet and above; see April 2002 and April 2003 statements).  Upon examinations, the Veteran's lungs were noted to be clear (e.g. September 1999, October 2000, March 2000, February 2001 VA clinical record, May 2002 VA examination report, August 2011, December 2011,  September 2012, September 2015, October, 2015, December 2015); however, it does not reflect that he had been afforded PFT evaluation.

The Board also notes that the clinical records reflect that the Veteran was a smoker for at least 30 years of at least one pack per day (See June 2002 oral surgery report and July 2006 VA examination report).  He has not been shown to have the experience, training, or education necessary to determine that his retained metallic fragment or SFW to the lung, which has clinical found not to cause impairment, is responsible for difficulty breathing at altitudes of 3,000 feet and/or higher.  

The Veteran is currently evaluated under DC 5321, which is the rating code for Muscle Group XXI, the Muscle Group which pertains to respiration.  Under the rating criteria for that diagnostic code, the Veteran is in receipt of the highest schedular rating, and the rating is the appropriate ratings for moderately severe or severe symptoms.  Thus, no higher schedular rating is appropriate under that code.  However, as noted above, respiratory disabilities may be rated under DC 6944.

Based, on the foregoing, the Veteran should be afforded a VA examination which includes PFT results.  In addition, the examiner should differentiate, if reasonable, the Veteran's symptoms as due to his service-connected disability from those due to other factors, such as his three decade history of smoking.

Increased Rating - Left Knee with ligament instability

The Veteran's left knee residuals of a SFW with instability disability is evaluated under DC 5257 as 20 percent disabling.  (The Veteran is separately rated for traumatic arthritis of the left knee with limitation of motion, evaluated as 10 percent disabling under DC 5010; he is also separately rated for residuals of SFW of the right thigh evaluated as 10 percent disabling under DC 7804.)  The Veteran would be entitled to a higher, 30 percent, rating if he had severe recurrent subluxation or lateral instability.  The evidence of record reflects that he does not have such; thus, a rating in excess of 20 percent is not warranted under that diagnostic code.  However, the evidence is conflicting as to whether he has a muscle group injury.  

An October 2014 VA examination report reflects that on muscle strength testing, the Veteran had a "3/5", which is active movement against gravity.  The report reflects that the Veteran has been diagnosed with a left muscle injury, and notes injury to Group X, and Group XI.  Group XI pertains to the knee. (See DC 5311).  The report reflects that the Veteran has loss of power, weakness, lowered threshold of fatigue, and pain of the left lower extremity for Groups X-XVIII, but then notes only the right lower extremity was affected in Groups XII, XIII, XIV, XV, and XVII.

A June 1983 radiology record reflects that in the left knee, the Veteran has small soft-tissue metallic fragments measuring up to 5mm in diameter adjacent to the medial femoral condyle and medial aspect of the fibular head.  There was a little narrowing of the knee joint medial on the left with the associated subarticular sclerosis and marginal spurring.  

Thus, clarification as to which muscle groups are affected is necessary.  In addition, any examination of the joints, should comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  The VA examinations of record do not appear to fully comply with the Court's holding with regard to testing of both active and passive ranges of motion.

Finally, the Board notes that the clinical records reflect that the Veteran may have psoriatic arthritis of the knee.  Thus, the clinician should distinguish, if reasonably possible, whether the Veteran's symptoms are due to his service-connected disability due to SFW or due to another disability. 

Entitlement to special monthly compensation (SMC) based on the loss of use of the lower extremities or the need for Aid and Attendance (A&A)

The Veteran is already in receipt of SMC under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350 (i), and in receipt of  SMC under 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350 (a).  He requests special monthly compensation for A & A, to include based on his lower extremity disabilities.

The Veteran has given several statements that his wife must help him with dressing and hygiene (See January 1999 statement, January 2011 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance), April 2011 statement).  However, an August 2011 VA examination report reflects that the Veteran is not bedridden, he is able to keep himself clean, dress, and undress himself, and that he can attend to the wants of nature by himself, and he can protect himself from daily hazards present in his environment.  

The issue of entitlement to A & A is inextricably intertwined with the issue of entitlement to an increased rating for his right knee.  Thus, it is also remanded.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for his lung disability.  The examination should include Pulmonary Function Testing (PFTs).  If PFTs cannot be performed, the examiner should state why they cannot be performed. 

The clinician should differentiate (if reasonably possible) the Veteran's symptoms/PFT results due to his service-connected SFW lung disability with retained fragment from results/symptoms, if any, due to other factors, to include his 30 year history of smoking. 

2.  Schedule the Veteran for an examination of his left knee.  The clinician should ensure that range of motion testing results are provided for passive range of motion, active range of motion, and with weight bearing, if reasonably possible.

The clinician should discuss which muscle groups, if any, are affected by the Veteran's SFW with retained fragments.  (The Veteran has small soft-tissue metallic fragments measuring up to 5mm in diameter adjacent to the medial femoral condyle and medial aspect of the fibular head. See June 1983 VA radiographic results.)  

If any muscle group is affected, the clinician should state the associated symptoms.

The clinician should differentiate, if reasonably possibly, the Veteran's symptoms due to his SFW with retained fragments from symptoms due to other disabilities.  

3.  Obtain a clinical opinion as to whether the Veteran is in need of regular Aid and Attendance due to his service-connected disabilities, and if so, which disabilities require regular Aid and Attendance.

If an adequate rationale cannot be provided without an examination, schedule the Veteran for such. 

Any opinion should include a complete rationale.  The examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

4.  Following completion of the above, readjudicate the issues on appeal (increased rating of the lung, increased rating of the left knee, and entitlement to A&A.)  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


